ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Exeter Government Services, LLC              )      ASBCA No. 61398
                                             )
Under Contract No. FA8771-12-D-I007          )

APPEARANCES FOR THE APPELLANT:                      Timothy Sullivan, Esq.
                                                    Scott F. Lane, Esq.
                                                    Jayna Marie Rust, Esq.
                                                     Thompson Coburn LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Michael J. Farr, Esq.
                                                    Colby L. Sullins, Esq.
                                                     Trial Attorneys

                OPINION BY ADMINISTRATIVE JUDGE MELNICK

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7I05(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$500,000. This amount is inclusive of interest. No further interest shall be paid.

       Dated: February 7, 2019


                                              Ad7(qg/
                                                  MARK A. MELNICK
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

                                                  I concur
 I~/\          A_
  ~
RICHARD SHACKLEFORD
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61398, Appeal of Exeter
Government Services, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2